Citation Nr: 0327311	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-01 882	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder involving a loss of memory, to include 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an eye disability 
involving conjunctivitis due to an undiagnosed illness. 

3.  Entitlement to service connection for a respiratory 
disability due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
March 1958 and from September 1990 to April 1991.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The case was remanded by the Board in 
March 2001 for additional development.  


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if a veteran expresses a 
desire to appear in person.  

In an April 2003 statement, the veteran expressed a desire 
for a personal hearing before a Decision Review Officer.  
However, in a subsequent statement, dated in September 2003, 
the veteran requested that his case be returned to the RO in 
order that he could present testimony at a "Travel Board" 
hearing.  The Board has construed the veteran's September 
2003 request as an election to have a hearing at the RO 
before a Veterans Law Judge rather than before a Decision 
Review Officer.  



Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
at the RO.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

